DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 21, 25, 27-28, 30-31, 38-39, 41, 44-51, 54-57 are currently pending with claim 57 being withdrawn (below).
Election/Restrictions
Claims 57 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2017. The applicant elected the "wire connection" embodiment, but these claims appear to be drawn to the "air or liquid bag connection" embodiment.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second surface contacting a first surface of the textile must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 25 is objected to because of the following informalities: in line two a length is described as “L” and the “L” should include a parenthesis around it when first introduced. Appropriate correction is required.
Claim 28 is objected to because of the following informalities: in lines 3-4, the “there are two non-conductive wires comprise” it should be changed to “there are two non-conductive wires comprising” for grammatical purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, 27-28, 30-31, 38-39, 41, 44-46, 48-51, 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 21 recites that “a friction force between the second surface of the at least one separated electrode and the first surface of the textile is smaller than a friction force between the first surface of the at least one separated electrode and a skin surface”. The electrode does not appear to be in contact with the textile as there is a smooth fabric between arranged between them. It is suggested that the first friction force mentioned be between the second surface of the electrode and the smooth fabric. In that same breath, in the last two lines of claim 21, it is being interpreted that the electrode being slidable or rollable “on” the textile simply means above it as those two components never make contact with each other in the elected embodiments.
Claim 28 recites the limitation "the fabric" in line four. There is insufficient antecedent basis for this limitation in the claim. It is further unclear based on the disclosure if the claimed fabric is the second smooth fabric layer or is simply an antecedent basis issue linked to the first smooth fabric claimed in claim 21.
Claims 30 and 41 both mention that the non-conducting wire is also now conductive. The wire cannot be both conductive and non-conductive simultaneously in light of the original disclosure.
Claim 50 recites the limitation "the connecting wire" in line one. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 25-27, 30, 31, 39, 42, 44, 48, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,445,149 to Rotolo, et al. (hereinafter Rotolo). 
Regarding claim 21, Rotolo discloses an object for detecting a heartbeat (abstract). A textile (43) has at least two electrodes (38; V1, V2, etc.) for picking up ECG signals. The electrodes are between the skin (see col. 3 at lines 7-28) and the textile (43). At least one of the electrodes (38) is separated from the textile (Fig. 3). The electrode has a first surface configured to couple to the skin (the top surface of 38 shown in Fig. 3) and a second surface configured to contact a first surface of the textile (the sides of 38 are capable of contacting textile 43 when the spring 40 is compressed and/or flexes either left of right when viewed from the side). A smooth fabric (42, see column 3 lines 15-16 which mentions cloth/cotton) arranged between a first surface of the textile and the second surface of the at least one separated electrode (Figure 3 between electrode 38 and textile 43), where a friction force between the second surface of the at least one separated electrode and the first surface of the textile is smaller than a friction force between the first surface of the at least one separated electrode and the skin surface when the at least one separated electrode contacts the skin surface (as the electrode is metallic, the friction force will be high between the metal electrode and the skin vs the friction force between the metal electrode and cloth). At least wire (40 as per Figure 3) is used to connect the separated electrode to the textile (Fig. 3, where the 
Rotolo never explicitly mentions that the wire/spring at 40 is non-conductive in nature. Based on the electrical path shown going from the electrode 38 to the conductive wire 46 there would be no reason to make the spring conductive as it never extends to the monitor nor is connected to conducting wire 46. Therefore, it would have been obvious to the skilled artisan at the time of invention to make the spring (wire) of Rotolo non-conductive in order to prevent the electrode from shorting or from interfering with the conductive pathway via the conductor 46.
Regarding claims 25 and 39, Rotolo teaches that a transmission line (46) has a range of movement (when the spring structure expands/contracts and tilts), but fails to explicitly teach a particular rage. However, given the intended use of the device on the chest of humans, and the relative size of the various components for that purpose, it would have been an obvious matter of design choice for the skilled artisan at the time of invention to select an appropriate range of movement for the wire based on relative skin displacement distance, for the predictable results and advantages of allowing the electrode to move as intended without breaking the necessary electrical connection. 
Further, the Applicant is directed to MPEP 2113 Product-by-process limitations as the limitation is simply drawn to a process for choosing a length “L” which the wire 46 in Rotolo does include a length, thus meeting the language. 

Regarding claims 30, Rotolo discloses the at least one non-connective wire is a helical connecting wire as well as a helical connecting wire with increasing radius (element 40, see Figure 3 for the shaping). 
Regarding claim 31, Rotolo discloses the textile is at least an apron/jacket (Fig. 1 overall shown as element 10, where they can reasonably be considered a type of shirt). 
Regarding claim 44, Rotolo discloses the device has a control box (via connector 34; col. 3 at lines 1-6) that outputs an ECG (abstract), which means the control box is also configured to calculate a heart rate (heart rate is derived from the ECG). 
Regarding claims 48 and 49, Rotolo discloses the textile forms a passage (element 43 includes a large opening for elements 40-42 and 46 to pass through) having a hole at the entrance (there is are technically two holes on either end of the passage which is simply the space in the gap of 43 and its height), where the connecting wire is through the hole and inside the passage (Figure 3).
Claims 38 and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotolo in view of US Patent 5,348,008 to Bornn et al. (hereinafter Bornn). 
Regarding claims 38 and 45, Rotolo discloses or suggests the recited features as discussed above with respect to claim 37, and includes connecting at least one electrode to a control box (via connectors 34 and 46; col. 3 at lines 1-6), a control box connected to the electrodes that detects a heartbeat (as mentioned above). Rotolo also 
 Bornn discloses a circuit for measuring the impedance and capacitance values to detect a leads-off condition and automatically stop recording (only detecting the heartbeat when the impedance is sufficiently low and the capacitance is sufficiently high; see col. 3 at lines 65-67 and col. 23 line 43 to col. 24 at line 36). Bornn particularly teaches an impedance threshold of 1 MΩ to avoid noise (col. 23 at lines 61-63). The relationships between skin impedance and intra-electrode capacitance are known (see e.g., previously-cited US 2006/0094948 to Gough et al. at [0037]-[0039]). Given the teaching in Bornn to detect heartbeat when the electrodes are sufficiently connected to the skin, that the electrode impedance should be less than 1 MΩ, the known relationship of this measurement to a capacitance between electrodes, and the use of microcontrollers to automatically or semi-automatically start physiological data collection activities (in addition to automatically stopping them, as in Bornn), it would have been obvious to one having ordinary skill in the art at the time of invention of the claimed invention to configure the control box of Rotolo to determine the heartbeat when an electrode impedance is less than 1 MΩ and a capacitance between electrodes is more than 10 nF for the predictable results of sensing accurate measurements. It also would 
Regarding claim 46, Rotolo discloses the recited features as discussed above, including a cable and connector (33 and 34) for wired transmission of the signals, but the reference fails to further disclose a wireless transmission system or an antenna. Bornn teaches using a wireless transmission arranged in the electrodes to send the collected signals (102B, 1002, col. 3 at lines 1-8), which also requires an antenna (see col. 2 at lines 18-23 discussing the relationship between the antenna and the effective transmission range). Wireless transmissions were also known in the art at the time to be equivalent to wired transmissions. Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention of the claimed invention to replace the wired transmitter of Rotolo with an equivalent wireless transmitter and the necessary associated antenna, as predictable results would ensue. Moreover, it would have been obvious to place the transmitter and antenna as close as possible to the signal source (the electrode itself) for the predictable results of minimize noise, interference, and the chance of wire failure that each increase with long transmission lines over flexible and moving areas.
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotolo in view of Sankaralingam et al. “Development of textile antennas for body wearable applications and investigations on their performance under bent conditions”.  Progress in Electromagnetics Research B, Vol. 22, 53–71, 2010.
.
Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotolo in view of Bornn, further in view of published US Patent Application 2006/0084881 to Korzinov, et al. (hereinafter Korzinov). 
Regarding claim 51, Rotolo discloses the recited features as discussed above with respect to claims 21 and 44. Rotolo and Bornn disclose the features as discussed with respect to claim 45, including a circuit for measuring the electrode impedance, and performing functions based on that impedance. These references fail to further disclose that the processor is further configured to use a first band-pass filter with a first, wide frequency band for capturing the ECG when the electrode impedance is low (below a threshold) and a second, more narrow band-pass filter with a second frequency for capturing the R-wave and reducing interference. The references also fail to disclose that the processor is further configured to detect the heart rate through a Hilbert-Huang transform when the impedance is 2-20 M Ohms. Korzinov discloses ECG signal processing methods (abstract). In particular, Korzinov discloses detecting the heartrate via Hilbert transform (para. [0005]) and teaches that the transform is useful because it is frequency-independent (para. [0005] and [0018]), well-suited to detecting the QRS complex (R-wave; see para. [0005]), easy to implement (para. [0006] and [0031]), .
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotolo in view of Kurzweil et al. US Publication 2008/0287770 (hereinafter Kurzweil).
Regarding claim 54, Rotolo is silent on the non-slip bar. Kurzweil teaches a non-slip bar attached to the first surface of the electrode (Figure 14B at element 159). It would have been obvious to the skilled artisan at the time of invention to utilize the non-slip bar as taught by Kurzweil with the device of Rotolo in order to maintain good and consistent contact with the skin of a wearer.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotolo in view of Gladney et al. US Publication 2012/0186027 (hereinafter Gladney).
Regarding claim 55, Rotolo discloses the at least one connecting wire non-conductive wire as mentioned above, and that it is folded between the textile and the at least one separated electrode (Figure 3 where “folded” is given the plain meaning of “bend (something flexible and relatively flat) over on itself so that one part of it covers another”), but is silent on the wire being braided. Gladney teaches an improved spring design that includes a multi-stranded braid spring wire ([0006] and Figure 7 which mentions that the spring is multi-stranded). It would have been obvious to the skilled artisan at the time of invention to utilize the braid design as taught by Gladney with the wire of Rotolo in order to prevent breakage of the spring during use and by extension increase the lifespan of the device.
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotolo in view of Hulings et al. US Patent 6,065,154 (hereinafter Hulings).
Regarding claim 56, Rotolo is silent on the elastomer as claimed. Hulings teaches an ECG monitoring garment that includes an electrode 62 with an elastomer therein (element 98), see also Figure 4a. It would have been obvious to the skilled artisan at the time of invention to utilize the elastomer as taught by Hulings with the device of Rotolo in order to aid in keeping the electrode in place against the skin given the increased friction of the elastomer.
Allowable Subject Matter
Claim 47, remains allowable for the reasons previously discussed. 

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
The Drawing objections remain as it appears the claims were not amended as mentioned in the Remarks (03/01/2021, page 1, subsection Drawings). An amendment to that limitation would also suffice if the “textile” were to be replaced with the smooth fabric. Again the electrode as detailed in the disclosure is not to physically come into contact with the textile but is separated from it and can slide or roll along another fabric layer (smooth fabric) which is placed between the electrode and the textile. 
In light of the amendment to the claim (21), Kiernan is no longer applicable as art, and the anticipatory rejection in view of Rotolo is withdrawn and revised as the spring is not explicitly mentioned as being non-conductive. 
It should be mentioned that previous claim 28 was allowable with the inclusion of a second smooth fabric layer (as per Figures 4A-C), which appears to lie at the heart of the Applicant’s elected invention. Having the electrode suspended in the air above the textile via a wire (non-conductive) where it can slide laterally/horizontally with respect to the textile via the two smooth fabrics that interact with each other upon contact with the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794